Citation Nr: 9906687	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1955 to 
December 1956.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
June 1973 Board of Veteran's Appeals decision.  

2.  The evidence submitted in support of the petition to 
reopen is cumulative.


CONCLUSION OF LAW

The June 1973 Board decision denying service connection for a 
back disability is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
3.160, 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disability was denied in a 
January 1957 rating decision.  That decision was not appealed 
and became final.  The issue was readdressed in April 1957 
and denied.  In June 1972 the RO determined that the evidence 
submitted by the appellant was not new and material.  On 
appeal, the Board denied service connection for a back 
disability in a June 1973 decision.  That decision is final.  
The evidence considered by the Board at the time of its 
denial included the appellant's contentions, service medical 
records, a March 1957 VA examination, statements from Drs. 
Gaynor, Ariola, and Guarino, and a letter regarding denial of 
total disability income insurance.  A description of the 
evidence before the Board at the time of that denial is as 
follows:

The appellant claimed that his back disability resulted from 
an injury he suffered in service.

The appellant reported being pinned between the trail and a 
tire on a howitzer on November 20, 1955.  On that date a 
contusion of the lumbar spine was diagnosed.  Associated X-
ray results were negative.  A later note in November 1955 
stated that the appellant had a 10-month history of low back 
pain prior to the field accident.  On examination there was 
no muscle spasm evident but he did have limitation of motion 
on flexion and extension of the lumbar spine.  All other 
tests were negative.  A mild low back strain was diagnosed.  

Back sprain was diagnosed in December 1955.  X-rays were 
negative.

Records between April 1956 and June 1956 document complaints 
of back pain.  No pathology was identified.  X-rays of the 
lumbar spine were negative.  An April 30, 1956 note stated 
that the appellant had made innumerable visits to the 
outpatient department, each unauthorized.  He had been 
examined 1 month prior for a back complaint and no pathology 
was found.  The examiner suggested that the symptoms were 
psychogenic and the appellant was again told to coordinate 
his care through his own dispensary.  The appellant continued 
to come to the clinic without an appointment.  The writer 
suspected that the appellant had removed a note from his file 
concerning his back and suggesting psychiatric consultation.  
When confronted that day the appellant left without being 
examined.  The appellant was noted to be pestering staff.  A 
consultation report in August 1956 found no sure results on 
examination and heat treatments were recommended.  Notes from 
September 1956 indicated a complaint of chronic backache 
since January 1955.  Another note indicated a complaint of 
constant back pain that began with the November 1955 howitzer 
accident and was then getting worse.  X-ray was negative for 
pathology.  

A September 1956 X-ray of the lumbosacral spine demonstrated 
no evidence of pathology.  A consultation report dated 
October 15, 1956 indicated that the appellant reported an 
injury 1 year prior in the field.  For the past 3 weeks he 
had felt pain in his back again without trauma.  Examination 
revealed muscle spasms bilaterally to the lumbar spine at the 
level of L4-L5.  There was point tenderness over this area 
without radiation into the legs.  X-ray showed no evidence of 
spondylolisthesis however there was evidence of herniated 
nucleus pulposus.  An October 1956 X-ray that is of record 
was negative.  An October 1956 report of physical profile 
listed conditions of slipped disc, central- low back pain.  
The condition was considered to be temporary.

The appellant was admitted to the hospital for a period of 
observation from October 20-26, 1956.  A psychiatric report 
indicated that the psychiatrist had examined the appellant on 
3 occasions in the past year.  His emotional status had not 
appreciably changed during that time.  He was to be 
considered for administrative discharge.  The diagnosis was a 
chronic, moderate passive-aggressive reaction, not in line of 
duty and existing prior to service.  A mental status 
examination conducted by a different examiner found the 
appellant to be an evasive and elusive historian who 
manipulated the facts to put himself in the best possible 
light only to suggest some other reason when the one given 
was challenged as inadequate.  The examiner had been unable 
to confirm parts of the record, and stated he knew of no way 
to determine how far from the truth this man strayed in 
telling about his story without cross-checking.  The examiner 
indicated that one should be suspicious from the mental 
examination.  His back condition had obtained an inordinate 
amount of medical attention without benefit, and the examiner 
recommended fewer medical visits.  

Medical reports from that admission indicated no 
abnormalities of the lumbar spine noted on X-ray.  On a chest 
X-ray ordered that month, a provisional diagnosis of 
herniated nucleus pulposus was indicated, but then the 
results were normal.  Further clinical notes that month 
indicated review of the X-rays and observation resulting in 
no disease found.  The impression was a functional back 
complaint.  A note written at discharge stated that the 
appellant was using this for secondary gain and there was no 
organic disease of the back present.

Records from a Board proceeding conducted in November 1956 
concluded that the appellant did not possess the required 
degree of adaptability for military service.  His 
unsuitability was due to character and behavior disorders, 
apathy and disruptive reactions to acute or special stress.

A November 1956 separation examination found a normal spine 
and musculoskeletal system.  A mild passive dependency 
reaction was indicated.  A back contusion was noted from 
November 20, 1955. 

The March 1957 VA examination reported well-developed 
musculature and normal gait.  His spinal curves were 
physiological.  There was no spasm or deformity.  There was 
tenderness at the lumbosacral junction.  Motions in the 
lumbosacral spine were complete.  Back tests were not 
specific.  There was no sciatica or reflex change.  He was 
wearing a belt.  No gross stigmata were noted.  X-rays were 
negative.  An orthopedic note indicated that there was no 
(underlined twice) pathology of the lumbosacral spine at that 
time.  A neurological examination found no neurological 
disease.

Dr. Gaynor's February 1972 letter indicated that the 
appellant reported a history of frequent exacerbation of low 
back derangement and right lower lumbar radicular syndrome 
with onset in service.  Despite some functional overlay and 
the absence of any overt neurological deficit of the lower 
extremities, his lumbar spine functional restrictions and 
spasm was of such extent as to require hospitalization for 
immediate treatment and evaluation.

Dr. Guarino wrote in March 1972 that he was treating the 
appellant for a low back derangement with a possible 
herniated slipped disc L5, S1 with secondary right sciatic 
neuritis.  His trunk motion was restricted in all directions.  
The injury was sustained while on maneuvers when he was 
crushed against an artillery piece and had become 
progressively worse since 1956.

Dr. Ariola's April 1972 letter stated that the appellant was 
under her care for exacerbation of symptoms of a low back 
injury with a slipped herniated disc sustained in service.  
There was functional restriction of the lumbar spine and 
spasm.  He was totally disabled and unable to work.

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is new and material.  
New evidence means evidence not previously submitted, that 
which is neither cumulative nor redundant.  Material evidence 
is new evidence which bears directly and substantially upon 
the specific matter under consideration and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Elkins v. Wes, No. 97-1534 (U.S. Vet. App. 1999).  Second, if 
the Board determines that the evidence is new and material, 
it must reopen the claim and evaluate the merits of the 
appellant's claim in light of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  In 
accordance with Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Board has not considered Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) in its analysis.  Therefore, in 
this case, the Board must first determine if new and material 
evidence has been submitted since the June 1973 Board 
decision.

Evidence submitted or associated with the claims file in 
relation to service connection for a back disability since 
the June 1973 Board denial consisted of the following:

An undated later from the State of California Department of 
Insurance, Bureau of Fraudulent Claims requesting information 
and indicating that the appellant was currently under 
criminal investigation by that office and the office of the 
San Francisco District Attorney.

A November 1991 magnetic resonance imaging scan revealing 
bulging discs and disc space narrowing in the lumbar spine.

A May 1997 letter from Dr. Uy indicating that the appellant 
had been under his care since 1978 for a back injury in 
service.

An evaluation from Dr. Uy dated in September 1998.  There was 
a history of a back injury in service and a complaint of pain 
since the injury with progressive worsening.  The current 
diagnosis related to the back was severe low back pain, 
herniated slipped disc with right radiculopathy.

Travel Board testimony from December 1998.  The appellant 
testified that he injured his back in service when he was 
crushed against a piece of artillery.  He was treated and 
evaluated in service.  He has been in pain constantly since 
service and it was getting worse.  He has had surgery.  He 
was not getting money from the Social Security Administration 
or anywhere and any little bit would have helped.  He has 
trouble walking, has spasms and constant pain.  He has had 
some injuries since service but his back injury originally 
came from service.

A duplicate copy of the October 1956 physical profile report 
was submitted.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
The Board also believes that the reasons for the prior 
denials must be considered.

At the time of the last denial, there was evidence of an 
injury in service, a current back disability and statements 
by three private doctors in 1972 that the injury was 
sustained in service.  

The Board's denial in 1973 was based on a finding that the 
inservice injury was acute and transitory and resolved 
without residuals.  The Board conceded a current disability.  
However, the doctor's opinions 17 years after the original 
date of the injury that the current back condition could be 
traced to the inservice injury could only be conjecture since 
examinations and X-rays taken immediately following the 
injury through separation were all negative.  If an organic 
disability could not be detected immediately following the 
injury nor in the approximately 13 months through the 
conclusion of service, the Board did not consider it 
reasonable to believe that residuals of the injury had just 
become manifest.

At the time of the June 1973 denial, there was competent 
evidence of lumbar disc disease, any additional evidence 
regarding the extent of his post service disability is merely 
cumulative.  As stated above, the Board denied service 
connection for a back condition because the appellant had not 
shown that a chronic back disability was present in service 
or that there was a nexus between a current back disability 
and service in light of the service medical records.  The 
evidence submitted was considered and rejected, including the 
attempted nexus evidence.  

Those two defects have not been cured by the evidence 
submitted since the last denial.  Dr. Uy's statement in 
September 1998 is no different from the statements of the 
other private doctors in 1972, and is more than two 
additional decades removed from them.  This evidence is 
cumulative of the earlier opinions.  A medical opinion based 
on a previously rejected factual predicate is of no probative 
value.  Turner v. Brown, 6 Vet. App. 256, 258 (1994).  The 
letter that indicated the appellant was under criminal 
investigation for insurance fraud is not new and material 
since it does not bear directly on the issue of service 
incurrence and continuity of symptomatology after service.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence sufficient to reopen the previously denied 
claim for service connection for back disability.

The appellant's statements in testimony that he injured his 
back in service were of record at the time of the prior 
denial and are simply cumulative evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  This recounting is not 
new.  Godwin v. Derwinski, 1 Vet. App. 419, 424-425 (1991).  
To the extent that the appellant contends that disc disease 
was incurred in service, such statements, being in effect lay 
speculation on medical issues involving the etiology of a 
disability, are incompetent.  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. 
West, 11 Vet. App. 374(1998).

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in February 1998 which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 38 
U.S.C.A. § 5107(b) (West 1991).



ORDER

The petition to reopen the claim for service connection for 
back disability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


- 2 -



- 1 -


